Title: To George Washington from Louis de Pontière, 20 March 1787
From: Pontière, Louis de
To: Washington, George



My General,
St Etienne [France] 20th March 1787.

Permit me to offer myself to your remembrance, and to lay open to you my embarrassed situation since I quitted the service of the United States; You may recollect that I recd, at my departure in 1784, what was due to me for my services in Notes, amounting, in French Money to 27000 livres, of which I was to receive the interest annually until the principal shd be discharged. This was the only resource wh. I had to reimburse my friends for the monies wh. they had advanced me during the war. I returned to France in full confidence of receiving my interest

annually, notwithstanding which more than two years have elapsed and I have not recd anything, which has deprived me of the means of support.
I beseech your Excellency to take my case under your consideration, and lend me your good offices towards obtaining the payment of the principal, or at least of the interest wh. is due, and to point out to me what steps are necessary to be taken in this matter, for I find myself in a most deplorable situation.
I sollicited, and obtained in the year 1785, an employment in the legion of the Count de Mailleboies in the service of Holland, but you know what arrangments took place in the following year, since which I have been out of employ; there is not a day passes in which I do not think of the time which I spent in America, & shd think myself exceeding happy if I could yet be employed under your Orders, and have an opportunity of shewing new zeal for your service & that of the United States. I am, with sentiments of the most profound respect, my General, Your very Hbe & Obedt Servt

Depontiereformerly A.D.C. to the Baron Stuben


P.S. If you do me the favor to honor me with an answer I beg you to address your letter as follows
Monsr Depontiere at Monsr Delatuillerie at the Royal Manufactory of Arms St Etienne in Forest.

